DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, according to MPEP section 37 CFR 1.84 (h) (3), sectional views are included as a more thorough understanding of the drawing when a whole view of the drawing is included. Please include a view of the fishing lure as a whole.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “at least one strip 20 of fabric 20” should be changed to “at least one strip of fabric 20” (lines 16-17)  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Swann (US 2017/0328557).
Swann teaches a fishing lure (fig. 1, element 10), comprising: a body having a first end (fig. 1, element 26) and a second end (fig. 1, element 14); and at least one strip of fabric that extends through the body (fig. 1, element 42).
Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hughes (US 3).
	In regards to claim 1, Hughes teaches a fishing lure (fig. 1, element 10), comprising: a body having a first end (fig. 1, element 22) and a second end (fig. 1, element 38); and at least one strip of fabric that extends through the body (fig. 1, element 44).
	In regards to claim 3, Hughes teaches the body has a tapered cylindrical shape (fig. 1, element 10). 
	In regards to claim 4, Hughes teaches the at least one strip of fabric extends along a length of the body (fig. 4, elements 12 and 58).
	In regards to claim 5, Hughes teaches the strip of fabric is positioned at a midpoint of the body (fig. 4, elements 12, 16 and 40).
	In regards to claim 6, Hughes teaches at least two strips of fabric positioned in parallel spaced relation along a length of the body (page 2, col. 2, lines 2-3 and fig. 9, elements 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 4856223).
Hughes fails to teach that the body is made of a plastisol material.
Evans teaches that the body is made of a plastisol material (abstract, lines 14-18). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes to incorporate the teachings of Evans by changing the material of the fishing lure to plastisol. This change in material would have allowed the fishing lure to become even more flexible with an increased resistance against breaking.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Evans as applied to claims 1 and 3-6 above, and further in view of Matthews (US 6233864)
Hughes in view of Evans teaches a fishing lure (Hughes, fig. 1, element 10) comprising: a body having a first end (Hughes, fig. 1, element 22) and a second end (Hughes, fig. 1, element 38), and the ends of strands to be bound by adhesive that forms a stop (Evans, col. 2, lines 63-66). 
	Hughes in view of Evans fails to teach one or more strand embedded within the body and extending from the first end to the second end. 
	Matthews teaches one or more strand embedded within the body (fig. 3, element 32) and extending from the first end (fig. 3, element 31) to the second end (fig. 3, element 17). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes in view of Evans to incorporate the teachings of Matthews by including the embedded strand that runs the entire length of the fishing lure. This would have allowed even further flexibility when the fishing lure enters a mouth with an increased resistance against breaking. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a multitude of fishing lures with extra strength features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 4195                  

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644